Citation Nr: 1520509	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-21 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney 



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to November 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision by the RO in Montgomery, Alabama that denied service connection for bipolar disorder and anxiety reaction with depression, and determined that new and material evidence had not been submitted to reopen a previously denied claim of service connection for schizophrenia.

The record reflects that the RO has previously denied service connection for a psychiatric disorder, including anxiety reaction and schizophrenia, as well as schizoid personality disorder, in prior rating decisions dated in February 1969, July 1970, and January 1991.  The RO properly notified the Veteran of these decisions, and he did not appeal the February 1969 or July 1970 decisions, and did not timely perfect an appeal of the January 1991 rating decision.  

Ordinarily, this would mean that these prior decisions have become final and binding on him as to this issue based on the evidence then of record, in turn requiring the submission of new and material evidence to reopen this claim before reconsidering it on its underlying merits.  See 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(a), 3.160(d), 20.200, 20.302, 20.1103 (2014).  However, since those prior decisions, the RO has obtained additional service treatment records and a service personnel record, some of which were not of record at the time of the prior rating decisions.

Governing regulation provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section, which concerns the need to have new and material evidence to reopen the claim under normal circumstances.  See 38 C.F.R. § 3.156(c) (2014).  Thus, the Board will reconsider this claim on its merits.

The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  Thus, the Veteran's claim for service connection for an acquired psychiatric disorder includes anxiety reaction, depression, bipolar disorder, schizoaffective disorder and schizophrenia.

Additional evidence was received from the Veteran in August 2013.  As this evidence was submitted with his substantive appeal that was received after February 2, 2013, it is subject to initial review by the Board because the Veteran has not explicitly requested AOJ consideration of this evidence.  38 U.S.C.A. § 7105(e) (West 2014).  


FINDINGS OF FACT

1.  The weight of the probative evidence does not show that the Veteran has a current diagnosis of anxiety reaction or depression, and these claimed disorders have not been shown by competent evidence to be related to a disease or injury of service origin.

2.  There is an approximate balance of evidence for and against the claim as to whether the Veteran's psychosis, currently diagnosed as schizoaffective disorder, bipolar type, was incurred during his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include anxiety reaction and depression, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Resolving all reasonable doubt in his favor, the Veteran's psychosis, currently diagnosed as schizoaffective disorder, bipolar type, was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in October 2009, November 2009, and July 2010.  These letters informed him of the type of information and evidence required to substantiate the claims.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements and lay statements in support of his claim.  VA has obtained service treatment records (STRs), service personnel records, records from the Social Security Administration (SSA), VA and private medical records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination, and obtained a medical opinion as to the etiology of the current disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


Service Connection

The Veteran contends that he incurred a psychiatric disorder during service.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases like psychoses are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  The term "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384.  Under 38 C.F.R. § 4.125(a) (2014), for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).

The Board notes that recent amendments to 38 C.F.R. § 3.384 and § 4.125 regarding psychoses are not applicable in this case, as the case was certified to the Board prior to August 4, 2014.  These amendments replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  See 80 Fed. Reg. 14,308-14,309 (Mar. 19, 2015).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Psychoses are listed in C.F.R. § 3.309(a), while the other claimed psychiatric disorders are not so listed.

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In this case, the medical evidence reflects that the Veteran has been diagnosed with a current psychiatric disorder.  Private medical records from Mobile Mental Health Center dated in June 2009 reflect that he has been diagnosed with bipolar disorder, and a private medical record dated in September 2012 reflects that he was diagnosed with psychotic disorder not otherwise specified (NOS).  Later in September 2012, he was diagnosed with schizoaffective disorder, bipolar type.  Consequently, the determinative issue is whether or not any current psychiatric disorder is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Service treatment records from the Veteran's March 1966 to November 1968 period of service reflect that a psychiatric disorder was not noted on entrance examination in January 1966.  In May 1968, he was hospitalized at a Naval Hospital for two days with an admission diagnosis of anxiety reaction, existing prior to entry (EPTE) into service.  On admission, he reported  he wanted to talk to someone about his problems for a long time.  A mental status examination was essentially normal.  The hospital discharge diagnoses were personality pattern disturbance, EPTE, and sexual deviation (pedophilia) EPTE.  He was transferred to an Air Force Hospital for further psychiatric evaluation.  

A report of a May 1968 psychiatric consult reflects that the Veteran had recently been written up for disobeying an order, and said his work had been poor recently.  He also reported recently abusing his niece, which he knew was wrong.  On examination, he showed no evidence of anxiety or depression.  The examiner stated that he tended to distort the truth, and to watch the interviewer closely for clues.  The Veteran described impulsivity, lack of willpower, inability to trust others, immaturity, poor impulse control, dislike for the Navy, and inability to form true loyalties.  Psychological testing was completed, but was found to be invalid due to his untruthfulness.  The diagnostic impression was sociopathic personality with pedophilic traits.  The examiner opined that the Veteran wanted psychiatric "help" mainly to get off his ship and out of trouble.  The examiner indicated that he was sufficiently free from mental illness, defect or derangement to know right from wrong and to adhere to the right.  The examiner stated that he was not a candidate for psychotherapy, and recommended that the Veteran be considered for administrative separation on the basis of a character disorder.

A May 1968 memorandum from a Navy medical officer summarizes the findings of the above examination, and indicated that the psychiatrist found that this personality disorder existed prior to service.  The medical officer strongly concurred with the findings.  A psychiatric disorder was not diagnosed on discharge medical examination in November 1968.  

The Veteran submitted his original claim for service connection for a psychiatric disorder in December 1968.  At that time, the Veteran claimed service connection for a nervous condition - anxiety reaction.  

On VA compensation examination in January 1969, the examiner indicated that the Veteran had a lifelong history of schizoid traits, but was not psychotic at this time.  The diagnosis was schizoid personality.

In a February 1969 decision, the RO denied service connection for a nervous condition, finding that the Veteran's current condition, schizoid personality, was developmental in nature.  

VA hospital records dated reflect that the Veteran was hospitalized for a psychiatric disorder from May to July 1970.  It was noted that this was the Veteran's first admission.  The examiner stated that his difficulties undoubtedly went back to childhood, in which he grew up on an isolated farm.  While in the Navy, he confided his confused sexual feelings and frustrations to his commanding officer, with a resulting psychiatric evaluation and discharge from service.  After returning home in November 1968, he worked until about a month ago, until he became progressively withdrawn and just wanted to stay in bed.  The discharge diagnosis was chronic schizophrenia, undifferentiated type.  A June 1970 record from this hospitalization reflects that the Veteran had a lifelong history of severe difficulty in relating to people.

In May 1970, the Veteran filed another claim for service connection for a neuropsychiatric disorder.  In a July 1970 rating decision, the RO denied service connection for schizophrenia, finding that his current schizophrenia was not diagnosed in service or within the presumptive period.  

The Veteran filed the current claim for service connection for multiple  psychiatric disorders in July 2009.  The Veteran has claimed entitlement to service connection for anxiety reaction, depression, paranoid schizophrenia, bipolar disorder, and schizoaffective disorder, and his medical records reflect various psychiatric diagnoses.  His claim for service connection for an acquired psychiatric disorder encompasses all of these conditions.  See Clemons, supra.  

Governing law provides that a veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability (1) existed prior to service and (2) was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); VAOPGCPREC 3-2003.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  Even where a veteran concedes the existence of a condition prior to entrance into service, if both prongs are not met, the effect is to convert an aggravation claim into one for service connection.  Wagner, 370 F.3d at 1094. 

The presumption of soundness shields a Veteran from a finding that the disease or injury preexisted (and therefore was not incurred in) service by requiring the Secretary to prove by clear and unmistakable evidence that a disease or injury manifesting in service both preexisted service and was not aggravated by service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).   The presumption of soundness attaches only when the condition at issue is not noted at entrance into service and the condition is determined to have manifested in service.  Id. at 54. 

As noted, service treatment records reflect that examiners determined that the Veteran's personality disorder existed prior to service, and did not diagnose a psychiatric disorder after a thorough evaluation (although they initially diagnosed anxiety reaction that existed prior to service).  

A review of the file reflects that a psychiatric disorder was not "noted" on his entrance examination.  Thus, in order to demonstrate that a psychiatric disorder, that manifested in service, clearly and unmistakably preexisted service entrance and was not aggravated by service, the evidence proving such must be undebatable.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  This test is not met with regard to an acquired psychiatric disorder.  Thus, the Veteran is presumed to have been in sound condition on entrance into service with regard to a psychiatric disorder, but not as to a personality disorder.

The presumption of soundness does not apply to cases involving congenital defects, as a defect is defined as a condition that is not capable of deterioration. See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 18, 1990) (finding that hereditary defects are excluded from VA compensation benefits by 38 C.F.R. § 3.303(c)).  

In the field of mental disorders, personality disorders which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration or other psychiatric symptoms shown to have existed prior to service with the same manifestations during service, which were the basis of the service diagnosis, will be accepted as showing pre-service origin.  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c); see also 38 C.F.R. § 4.9; Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that the Secretary's exclusion of personality disorders from "diseases" or "injuries" as a congenital or developmental defect, such that the presumption of soundness does not apply, to be a valid exercise of the authority granted to the Secretary). As such, "[s]ervice connection of personality disorders, whether on a direct basis or by aggravation, is...prohibited...." 61 Fed. Reg. 52,695.

38 C.F.R. § 4.127, however, provides that disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected.  See also VAOPGCPREC 82-90 (July 18, 1990) (noting that congenital and developmental defects can be subject to superimposed disease or injury such that service connection may be granted where the superimposed disease or injury occurs during service).  Therefore, while 38 C.F.R. §§ 3.303(c), 4.9, and 4.127 prohibit any grant of service connection for a personality disorder, even if aggravated in service, the Veteran's other diagnosed psychiatric disorders may provide a basis for service connection if the evidence shows these disorders were unrelated to or superimposed upon his diagnosed personality disorder.

The first evidence of a chronic psychiatric disorder (as distinguished from a personality disorder) is dated in May 1970, more than one year after his November 1968 separation from service.  The Veteran was then diagnosed with schizophrenia, a psychosis.

Private medical records dated from 1985 to 1990 reflect diagnosis and treatment for schizophrenia.  These records reflect that he had a long history of psychosis that was sporadically treated with medication.

By a letter dated in November 1990, a private physician, C.H., Jr., MD, diagnosed schizophrenia and opined that the Veteran's schizophrenia had its onset in service.  There is no indication that Dr. H. reviewed the Veteran's service treatment records.  He stated that the Veteran was in his usual state of health until approximately the age of 19, when, during service, he began to get nervous, confused, apprehensive, and unsure of himself.  Dr. H. stated that apparently, the Veteran was discharged from the military, as well as he could determine, on a non-medical basis, although it seemed pretty clear that this was the onset of his schizophrenia.  He stated, "It is my opinion that this was the prodrome of his schizophrenic illness resulting in a full psychotic episode approximately eight to ten months later, resulting in his hospitalization in a VA, in approximately 1970, where he was treated with Thorazine.  Predictably, his work performance, appearance, and social relationships began to deteriorate and have been deteriorating ever since."  He noted that the Veteran was hospitalized for a psychiatric disorder for a month during his service in Spain.  He concluded, "It seems clear that his illness is service connected and that he has been ill ever since with this chronic, severe illness."

Records from the SSA dated in January 1991 reflect that the Veteran was found to have become disabled in October 1990 due to schizophrenia.  Medical records enclosed with this decision include a report of a December 1990 psychiatric disability evaluation by W.R., MD, who diagnosed schizophrenia and indicated that the Veteran had severe mental impairment for 20 years.  He noted that the Veteran reported that his first nervous breakdown occurred in 1968, during service.  He said that the Veteran was discharged early due to interpersonal difficulties (and in retrospect was probably suffering a mental illness).  He noted that the Veteran's first psychotic episode occurred after the birth of his first child shortly after his discharge from service.  Other private medical records of treatment for schizophrenia are associated with the SSA records.

Lay statements dated in October 2009 from the Veteran's wife, daughter, a relative, and others are on file, and are to the effect that his personality changed during service, and that he has a longstanding psychiatric disorder.  His wife stated that after service, he had mood swings, and he became very ill after the birth of his first child in December 1969, and he had to be hospitalized in May 1970.  He was diagnosed with schizophrenia at that time, and he had psychiatric symptoms ever since.  

Private medical records dated in 2009 reflect diagnoses of bipolar disorder, and history of schizoaffective disorder, bipolar type.

On VA mental disorders compensation examination in August 2010, the examiner noted that the Veteran reported that he had psychiatric symptoms since service.  The examiner summarized relevant service and post-service records.  The examiner observed that it did not appear that Dr. H. had reviewed the Veteran's service treatment records, which contradicted some of his findings.  The VA examiner noted that current psychological test results were invalid, and gave an Axis I diagnosis of schizoaffective disorder, bipolar type, by history.  The Axis II diagnosis was rule out schizotypal personality disorder (premorbid).  The examiner opined that the Veteran's schizoaffective disorder was less likely than not caused by or the result of an in-service illness.  The rationale for the opinion was that service treatment records did not indicate symptoms of this disorder or a related mental disorder.

Private medical records from Mobile Infirmary Medical Center dated in September 2012 reflect that upon admission, he was diagnosed with psychotic disorder NOS.  He was also diagnosed with a history of schizoaffective disorder, bipolar type, history of anxiety, and history of depression.  On discharge in September 2012, he was diagnosed with schizoaffective disorder, bipolar type, and history of generalized anxiety disorder and depressive disorder, NOS.

After reviewing all of the evidence of record, the Board finds that service connection is prohibited for the Veteran's personality disorder, variously diagnosed, as personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9; see also Quirin, supra.  The Board also finds that service connection is not warranted for anxiety reaction or depression, as there is no probative evidence demonstrating that he has such conditions currently or that they are related to service.

Evidence weighing in favor of the claim for service connection for an acquired psychiatric disorder, superimposed on his lifelong personality disorder, includes the fact that the Veteran's behavior and reported symptoms in service resulted in psychiatric evaluation (although psychiatric examinations in service did not diagnose a psychiatric disorder), lay statements by the Veteran and his family of a personality change in service and continuous psychiatric symptoms since service, fairly continuous treatment for a psychiatric disorder beginning in May 1970, medical records during which the Veteran sometimes reported psychiatric symptoms beginning in service, and the positive nexus opinions of Dr. R. and Dr. H. dated in 1990.  

The Board notes that Dr. H.'s opinion is partly based on a factual inaccuracy, in that he opined that the Veteran had a full psychotic episode approximately eight to ten months after service.  This assertion is incorrect, as the Veteran was separated from service in November 1968, and there is no evidence of complaints, treatment, or diagnosis of a psychosis until May 1970, more than one year later.  Furthermore, although the Veteran apparently informed Dr. H. in November 1990 that in service he began to get nervous, confused, apprehensive, and unsure of himself, the actual service treatment records reflect that in May 1968, the Veteran had recently been written up for disobeying an order, and that his work had been poor recently.  On examination at that time, he showed no evidence of anxiety or depression.  Since Dr. H.'s opinion is based on factual inaccuracies, the probative value of his opinion is reduced.  However, his opinion was correct in noting the Veteran's diagnosis and treatment for a psychosis since 1970, and he found that the Veteran's reported symptoms in service were the beginning of his subsequently diagnosed psychosis.

Evidence weighing against the claim includes the fact that a psychiatric disorder was not diagnosed in service or on VA mental disorders examination in January 1969, or indeed until May 1970, more than one year after separation from service.  Additional evidence weighing against the claim is the negative medical nexus opinion of the VA examiner in August 2010.

However, considering the positive nexus opinions of Dr. H. and Dr. R., the extensive medical evidence of a chronic psychiatric disorder (primarily diagnosed as a psychosis, variously characterized) since May 1970, the lay statements by the Veteran and his family to the effect that his behavior changed during service, and the current diagnosis of schizoaffective disorder, bipolar type, the Board finds that the medical and lay evidence concerning the determinative issue of whether the Veteran's current psychiatric disorder, schizoaffective disorder, bipolar type, is related to his military service is at least in relative equipoise, i.e., about evenly balanced for and against his claim.  

Consequently, resolving all reasonable doubt in his favor concerning the origin of his chronic psychosis which was previously diagnosed as schizophrenia and is currently diagnosed as schizoaffective disorder, bipolar type, the Board finds that service connection is warranted for this disorder.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; this need only be an as likely as not proposition, which in this instance it is.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

Service connection for a psychosis, currently diagnosed as schizoaffective disorder, bipolar type, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for anxiety reaction and depression is denied.




______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


